United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-2298
                                      ___________

United States of America,                  *
                                           *
                     Appellant,            * Appeal from the United States
                                           * District Court for the District
      v.                                   * of North Dakota.
                                           *
Stacy Lee Peltier,                         *
                                           *
                     Appellee.             *
                                      ___________

                                 Submitted: March 14, 2000

                                     Filed:   June 29, 2000
                                      ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and FAGG, Circuit Judges.
                         ___________

FAGG, Circuit Judge.

       In January 1998, a Burleigh County, North Dakota sheriff's deputy on evening
patrol observed Stacy Lee Peltier driving a pickup truck with no license plates.
Because the truck's rear window was darkly tinted, the deputy could not see Peltier's
properly displayed temporary registration sticker, and so he stopped Peltier on
suspicion of illegally operating an unregistered vehicle. After the deputy explained to
Peltier the reason for the stop, Peltier told the deputy that he had been pulled over twice
before for the same reason by the Mandan, North Dakota Police Department but that
the officers in both earlier instances had concluded the sticker in the rear window was
valid. The deputy then verified for himself that Peltier did indeed have a valid and
appropriately displayed temporary registration sticker, but also saw that Peltier was not
wearing a seatbelt in violation of North Dakota statutes, see N.D. Cent. Code § 39-21-
41.4 (1997), and decided to ticket Peltier for the seatbelt infraction. While waiting for
the deputy to write the citation, Peltier turned his heater on high, and, as the deputy
handed the ticket to Peltier, he smelled the odor of burnt marijuana coming from the
cab of Peltier's truck. The deputy then searched the truck and discovered drugs and
drug paraphernalia.

       After being charged with certain drug-related crimes, Peltier moved to suppress
the evidence the deputy found during the search of Peltier's truck. The district court
granted the motion, finding the deputy knew the registration application was valid
before he observed the seatbelt violation and concluding that "once the validity of the
license application was determined, the lawful nature of the stop terminated and
subsequent events violated the constitutional rights of Mr. Peltier to be free of
unreasonable search and seizure."

       On appeal, the Government first contends the district court committed clear error
in finding that "as [the deputy] approached the vehicle he was able to determine, at very
close range, that there was a notary sticker attesting to the application for registration
and that it was still current" and in finding the deputy realized the temporary
registration application was valid before he saw that Peltier was not wearing his
seatbelt. We agree that these factual findings are not supported by substantial evidence
and are thus clearly erroneous. See United States v. Liu, 180 F.3d 957, 960-61 (8th
Cir. 1999). The uncontradicted evidence in the record establishes that, when the
deputy stopped Peltier's truck, he could not see the registration application because of
the darkly tinted rear window; that, as the deputy walked toward Peltier's truck, he saw
the outline of what appeared to be a registration application, but he "did not read [the
actual writing on the application] at the time . . . [and] probably could not have without
being considerably closer than just standing at the box;" and that the deputy only

                                           -2-
checked the validity of the application after he reached the cab where Peltier was
seated and had already noticed that Peltier was not wearing his seatbelt.

       The Government also asserts the district court improperly concluded the deputy
could not detain and ticket Peltier for violating North Dakota's seatbelt law after the
deputy verified that Peltier was properly displaying a valid registration application. The
applicable North Dakota statute states, "A peace officer may not issue a citation for
[the failure to wear a seatbelt] unless the officer lawfully stopped or detained the driver
of the motor vehicle for another violation." N.D. Cent. Code § 39-21-41.5 (1997).
Contrary to the district court's view, the statute does not require that the deputy actually
ticket Peltier for the violation that prompted the traffic stop before permitting a citation
for the seatbelt violation. Instead, the plain language of section 39-21-41.5 requires
only that the deputy in this case have lawfully stopped or detained Peltier for another
violation before ticketing Peltier for the seatbelt violation. See Johnson v. Methorst,
110 F.3d 1313, 1315 (8th Cir. 1997) (appellate court reviews de novo the district
court's interpretation of a state statute to determine "the intent of the legislature by
looking at the language of the statute itself and giving it its plain, ordinary and
commonly understood meaning").

       Peltier concedes, and we agree, that the deputy lawfully stopped Peltier because
Peltier's truck had no license plates and the dark tint of the rear window prevented the
deputy from seeing the temporary registration application. See United States v. Dexter,
165 F.3d 1120, 1123-26 (7th Cir. 1999) (because officer could not see temporary
registration sticker through darkly tinted windows, officer had reasonable suspicion to
believe he was witnessing traffic violation and could lawfully stop vehicle even though
no traffic violation actually occurred); United States v. Allegree, 175 F.3d 648, 650
(8th Cir.) (officer reasonably believed, although mistakenly, that vehicle violated
operating statutes and so was entitled to stop car), cert. denied, 120 S. Ct. 388 (1999);
United States v. Grennell, 148 F.3d 1051, 1052 (8th Cir. 1998) ("officer has probable
cause to stop a vehicle if he or she 'objectively has a reasonable basis for believing that

                                            -3-
the driver has breached a traffic law'"). Because the deputy lawfully stopped Peltier
to investigate the possible registration violation, the deputy could properly detain and
ticket Peltier for the seatbelt violation he observed while verifying that Peltier had a
valid and properly displayed registration sticker. See § 39-21-41.5; Dexter, 165 F.3d
at 1124-25.

       The district court found that, while ticketing Peltier for the seatbelt violation, the
deputy smelled the odor of burnt marijuana coming from the cab of Peltier's truck. This
finding is not clearly erroneous and, as the Government correctly contends, the smell
of marijuana gave the deputy probable cause to search Peltier's truck for drugs. See
United States v. McCoy, 200 F.3d 582, 584 (8th Cir. 2000) (per curiam); United States
v. Neumann, 183 F.3d 753, 756 (8th Cir.), cert. denied, 120 S. Ct. 438 (1999); United
States v. Caves, 890 F.2d 87, 90-91 (8th Cir. 1989).

     We thus reverse the district court's grant of Peltier's motion to suppress and
remand for further proceedings.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-